Citation Nr: 1038017	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for asthma, currently 
rated as 30 percent disabling.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant served on active duty from February 1955 to 
November 1956.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

In June 2009, the Board remanded the claim for additional 
development.  The issue of entitlement to service connection for 
COPD is intertwined with the issue on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of the evaluation for asthma is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

COPD is due to an in-service event.  


CONCLUSION OF LAW

COPD was incurred in service.  38 U.S.C.A. § 1131 (West 2002);  
38 C.F.R. § 3.303 (2009). 







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the appellant's claim is being granted, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  
 
Legal Criteria and Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1131.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean, however, 
that any manifestation in service will necessarily permit service 
connection.  Showing chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of evidentiary 
showing of continuity.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

A rating decision of July 2004 granted service connection for 
asthma, claimed as chronic lung disorder caused by frozen lungs 
with a disability rating of 30 percent.  In November 2004, the 
appellant filed a claim for a higher rating.  At the time, he 
alleged his asthma had worsened since 2003.  That claim was 
denied by the RO in a rating decision of July 2005, the appellant 
disagreed with the decision leading to the ensuing appeal.  

In June 2009, the Board remanded the claim for further 
development.  The Board noted that in April 2005, the appellant 
was diagnosed with COPD.  A Remand was ordered for the purpose of 
obtaining additional evidence.

The appellant was afforded a VA examination in May 2010.  At the 
time, the examiner diagnosed COPD and opined that "it is more 
likely than not the events while in the military working in 
Alaska that [exposed] his lungs to cold air, due to constant 
exposure at low temperatures contributed to his scarring of his 
lung tissue.  Causing him to have chronic obstructive pulmonary 
disease and also reactive airway disease."  

Considering the evidence as delineated above, the Board finds 
that the evidence supports a finding of service connection for 
COPD.  In that regard, the Board notes that service personnel 
records show that the appellant had service in Alaska.  This is a 
fact that has been accepted by the RO.  In addition, the record 
clearly shows that appellant has been diagnosed with COPD.  
Moreover, as noted above, the VA examiner of May 2010 opined that 
"it is more likely than not the events while in the military 
working in Alaska that [exposed] his lungs to cold air, due to 
constant exposure at low temperatures contributed to his scarring 
of his lung tissue.  Causing him to have chronic obstructive 
pulmonary disease and also reactive airway disease."  

The May 2010 VA examination is competent.  It was provided after 
a review of the claim file, an interview of the appellant during 
which his medical history was elicited, an examination of the 
appellant, consideration of his reported smoking history and 
appropriate testing.  Moreover, the opinion stands uncontradicted 
by any other competent medical opinion of record.

The Board in cognizant of the findings in the April 2004 VA 
examination where the examiner noted that based on PFT testing it 
is likely the appellant has some obstructive airway disease 
related to smoking, although the possibility exists that he may 
have an asthma component as well.  He further stated that the 
appellant's predominant disability was his asthma.  The April 
2004 examiner's statements amount to no more than a suggestion 
the appellant may have an obstructive airway disease which is 
related to smoking.  However, the 2004 opinion is less persuasive 
than the more recent opinion.

The more probative evidence establishes that the appellant 
currently has COPD, and that the COPD was due to an in-service 
event.  Accordingly, service connection for COPD (and asthma) is 
granted.  


ORDER

Service connection for COPD (and asthma) is granted. 




REMAND

The appellant is seeking an increased evaluation of his service 
connected asthma.  As noted in the above decision, service 
connection for COPD has now been granted.  Therefore, the issue 
now for consideration is the evaluation of the service connected 
respiratory disability, including asthma and COPD.  

The Board notes that the VA examiner of May 2010 references 
findings regarding PFT testing.  However, a review of the file 
shows that PFT testing results have not been associated with the 
claim file.  These records must be obtained and associated with 
the file.

Moreover, as service connection for COPD has now been granted, 
the RO should readjudicate the evaluation of the service 
connected respiratory disability with consideration of all the 
rating criteria applicable to asthma and COPD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should request and associated 
with the claim file, the records of the 
PFT testing conducted in association with 
the May 2010 VA examination.  If the 
records are unavailable, is should so be 
stated on the record and the reason for 
the unavailability should be provided.

2.  After the above development has been 
completed, the RO should readjudicate the 
issue of the evaluation of the service 
connected respiratory disability to 
include asthma and COPD.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.   The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


